Exhibit 10.2

 

OMNIBUS AMENDMENT #5 TO TRANSACTION DOCUMENTS

 

THIS OMNIBUS AMENDMENT #5 TO TRANSACTION DOCUMENTS (this “Amendment”) is entered
into as of June 6, 2017 by and among the Massachusetts Life Sciences Center, an
independent public instrumentality of the Commonwealth of Massachusetts
established pursuant to chapter 231 of the Massachusetts General Laws (“MLSC”),
and Myomo, Inc., a Delaware corporation (“Recipient”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Funding Agreement (as defined below).

 

WHEREAS, MLSC and Recipient are parties to that certain Massachusetts Life
Sciences Center Life Sciences Accelerator Funding Agreement, dated as of June 7,
2011, as amended by that certain Amendment No. 1 dated as of August 22, 2011,
that certain Amendment No. 2 dated as of April 30, 2012, that certain Amendment
No. 3 dated as of May 18, 2016, and that certain Omnibus Amendment to
Transaction Documents aka Amendment #4 dated May 23, 2017 (as amended, the
“Funding Agreement”), pursuant to which MLSC made two loans in the aggregate
principal amount of seven hundred fifty thousand and 00/100 dollars
($750,000.00) to Recipient (collectively, the “Loan”), which Loan is evidenced
by that certain Promissory Note, dated as of June 7, 2011, made by Recipient in
favor of MLSC in the original principal amount of three hundred thousand and
00/100 dollars ($300,000.00) (as amended, the “First Note”) and that certain
Promissory Note, dated as of August 22, 2011, made by Recipient in favor of MLSC
in the original principal amount of four hundred fifty thousand and 00/100
dollars ($450,000.00) (as amended, the “Second Note”; and together with the
First Note, the “Notes”);

 

WHEREAS, in connection with and pursuant to the Funding Agreement, Recipient
issued to MLSC that certain Warrant to Purchase Shares of Preferred Stock, dated
as of June 7, 2011 (as amended, the “First Warrant”), and that certain Warrant
to Purchase Shares of Preferred Stock, dated as of August 22, 2011 (as amended,
the “Second Warrant”; and together with the First Warrant, the “Warrants”),
pursuant to which Recipient granted MLSC the right to purchase certain shares of
the capital stock of Recipient for the purchase price set forth therein, and
otherwise in accordance with the terms of, the Warrants;

 

WHEREAS, Recipient intends to offer Recipient’s stock for sale to the public by
listing Recipient on the New York Stock Exchange (the “Recipient’s IPO”); and

 

WHEREAS, in light of the foregoing, Recipient has requested that MLSC amend
certain provisions of the Funding Agreement and the Notes (collectively, the
“Transaction Documents”), and MLSC is willing to amend the Transaction Documents
upon the terms and conditions contained herein;

 



 
 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.      Amendments to Funding Agreement. Effective as of the Amendment Effective
Date, Recipient and MLSC hereby agree to amend the Funding Agreement as follows:

 

(a)    Payment Terms; Maturity. Effective as of the Amendment Effective Date,
Section 1.1(c) of the Funding Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

“As of June 6, 2017, MLSC and Recipient acknowledge and agree the total
aggregate amount of principal and interest outstanding on the Loan is
$1,215,900.54 (together with any additional interest that may accrue on the
Loan, the “Accrued Balance”). The Loan will bear interest at the rate of seven
percent (7%) per annum based on a 365-day year and determined on the date of the
First Closing or the Second Closing. Commencing on June 7, 2017 and continuing
each month during the term of the Loan, Recipient shall make monthly payments on
the Loan in the amount of $54,123.28 pursuant to the amortization table attached
hereto as Exhibit A. The principal of and any remaining unpaid accrued interest
on the Loan shall be due and payable upon the earlier of (i) May 7, 2019 (the
“Maturity Date”), (ii) the closing of a Corporate Event (as defined below), or
(iii) the occurrence of a Default (as defined in the Notes). MLSC may, in its
sole discretion, extend the Maturity Date, Recipient may elect to redeem the
Notes and pay the Accrued Balance and any outstanding interest on the Accrued
Balance, in whole or in part (whether by stated maturity, by acceleration or
otherwise) without penalty or premium, subject to providing MLSC with thirty
(30) days’ written notice of the proposed redemption.”

 

(b)     Definition of Qualified Financing. Effective as of the Amendment
Effective Date, the definition of “Qualified Financing” contained in Section
1.1(c)(v) of the Funding Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

“Qualified Financing” shall mean a sale of shares of Recipient’s capital stock
or other equity interests to third parties (other than a sale of shares of
Recipient’s common stock or other equity interests, to officers, directors or
employees of, or consultants to, Recipient in connection with their provision of
services to Recipient) pursuant to which Recipient receives, in a single
transaction or series of transactions in any twelve (12) month period, combined
cumulative gross proceeds of: (i) not less than ten million dollars
($10,000,000) only if Recipient’s IPO occurs before July 1, 2017 provided,
however, that the proceeds of any convertible notes issued by Recipient prior to
May 15, 2017 as listed on Exhibit B hereto and converted into the common stock
of Recipient as part of any initial public stock offering by Recipient shall not
be included in determining whether a Qualified Financing has occurred; or (ii)
not less than five million dollars ($5,000,000) at any time unless associated
with the occurrence of Recipient’s IPO prior to July 1, 2017 as described
above.”

 

2.       Amendment to Notes. Effective as of the Amendment Effective Date,
Recipient and MLSC hereby agree to amend each of the Notes as follows:

 

(a)     Interest Rate. Effective as of the Amendment Effective Date, the first
full paragraph of each of the Notes is hereby amended by deleting the phrase
“ten percent (10%) per annum, compounded annually” in each such paragraph and
replacing each instance of such phrase with “seven percent (7%) per annum,” in
each Note.

 



 2 

 

 

(b)    Maturity. Effective as of the Amendment Effective Date, the second full
paragraph of each of the Notes is hereby amended by deleting each such paragraph
in its entirety and replacing it with the following:

 

“All outstanding principal and unpaid accrued interest shall be due and payable
in accordance with the terms of the Funding Agreement (as defined below) and
otherwise upon the earlier of (i) May 7, 2019 (the “Maturity Date”), (ii) the
closing of a Corporate Event (as defined herein), or (iii) the occurrence of a
Default (as defined herein). The Holder may, in its sole discretion, extend the
Maturity Date.”

 

(c)   Events of Default. Effective as of the Amendment Effective Date, Section 4
of each of the Notes is hereby amended by adding the following Section 4(j) at
the end thereof:

 

“Recipient shall have materially breached or violated any provision of the
Omnibus Amendment #5 to Transaction Documents, dated as of June 6, 2017, by and
between Recipient and MLSC and not cured such breach within 30 days after
Recipient is notified by MLSC in writing of such breach.”

 

(d)    Definition of Qualified Financing. Effective as of the Amendment
Effective Date, the definition of “Qualified Financing” contained in Section
5(c) of each of the Notes is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Qualified Financing” shall mean a sale of shares of Recipient’s capital stock
or other equity interests to third parties (other than a sale of shares of
Recipient’s common stock or other equity interests, to officers, directors or
employees of, or consultants to, Recipient in connection with their provision of
services to Recipient) pursuant to which Recipient receives, in a single
transaction or series of transactions in any twelve (12) month period, combined
cumulative gross proceeds of: (i) not less than ten million dollars
($10,000,000) only if Recipient’s IPO occurs before July 1, 2017 provided,
however, that the proceeds of any convertible notes issued by Recipient prior to
May 15, 2017 as listed on Exhibit B hereto and converted into the common stock
of Recipient as part of any initial public stock offering by Recipient shall not
be included in determining whether a Qualified Financing has occurred; or (ii)
not less than five million dollars ($5,000,000) at any time unless associated
with the occurrence of Recipient’s IPO prior to July 1, 2017 as described
above.”

 

3.       Representations and Warranties.

 

(a)   Recipient hereby represents and warrants that all of its representations
and warranties contained in the Transaction Documents are true and correct in
all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof.

 

(b)   Recipient hereby represents and warrants the Security Agreement, dated as
of May 18, 2016, by and between Recipient and MLSC remains in full force and
effect and shall continue to secure all obligations owed by Recipient to MLSC,
including without limitation all obligations of Recipient under the Transaction
Documents.

 



 3 

 

 

4.     Binding Effect. This Amendment shall inure to the benefit of, and be
binding upon MLSC and Recipient and each of their respective permitted assigns,
heirs or other successors in interest. Except as expressly amended or waived
hereby, all of the terms and provisions of the Transaction Documents are and
shall remain in full force and effect.

 

5.     Amendments/Waivers. Any term of this Amendment may be amended or waived
with the written consent of Recipient and MLSC.

 

6.     Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart sol delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

 

7.     Governing Law. The terms of this Note shall be construed in accordance
with the laws of the Commonwealth of Massachusetts, without regard to choice of
law provisions.

 

[Remainder of page intentionally left blank]

 



 4 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
date first written above.

 

  MYOMO, INC.         By:         Name:     Title:  

 

  MASSACHUSETTS LIFE SCIENCES CENTER         By:   Name: Travis McCready  
Title: President and CEO

 



 

 

 

Exhibit A: Myomo Amortization Table

 

Principal  $750,000.00     Interest  $465,900.54  
includes interest 4/1/17-6/6/2017           Total at maturity  $1,215,900.54    
          Upfront payment  $-     start date   6/7/2017     Annual Interest
rate   7%    Monthly compounding rate   0.58%    Number of remaining payments 
 24     Payment  ($54,123.28)   

  

Pmt #  Pmt Due  Beg Balance   Interest   Payment   End balance               
       1  6/7/2017  $1,215,900.54        ($54,123.28)  $1,161,777.26  2 
7/7/2017  $1,161,777.26   $6,777.03   ($54,123.28)  $1,114,431.01  3  8/7/2017 
$1,114,431.01   $6,500.85   ($54,123.28)  $1,066,808.57  4  9/7/3017 
$1,066,808.57   $6,223.05   ($54,123.28)  $1,018,908.34  5  10/7/3017 
$1,018,908.34   $5,943.63   ($54,123.28)  $970,728.68  6  11/7/2017 
$970,728.68   $5,662.58   ($54,123.28)  $922,267.98  7  12/7/2017  $922,267.98  
$5,379.90   ($54,123.28)  $873,524.60  8  1/7/2018  $873,524.60   $5,095.56  
($54,123.28)  $824,496.87  9  2/7/2018  $824,496.87   $4,809.57   ($54,123.28) 
$775,183.15  10  3/7/2018  $775,183.15   $4,521.90   ($54,123.28)  $725,581.77 
11  4/7/2018  $725,581.77   $4,232.56   ($54,123.28)  $675,691.05  12  5/7/2018 
$675,691.05   $3,941.53   ($54,123.28)  $625,509.30  13  6/7/2018  $625,509.30  
$3,648.80   ($54,123.28)  $575,034.82  14  7/7/2018  $575,034.82   $3,354.37  
($54,123.28)  $524,265.90  15  8/7/2018  $524,265.90   $3,058.22   ($54,123.28) 
$473,200.83  16  9/7/2018  $473,200.83   $2,760.34   ($54,123.28)  $421,837.89 
17  10/7/2018  $421,837.89   $2,460.72   ($54,123.28)  $370,175.33  18 
11/7/2018  $370,175.33   $2,159.36   ($54,123.28)  $318,211.40  19  12/7/2018 
$318,211.40   $1,856.23   ($54,123.28)  $265,944.35  20  1/7/2019  $265,944.35  
$1,551.34   ($54,123.28)  $213,372.41  21  2/7/2019  $213,372.41   $1,244.67  
($54,123.28)  $160,493.79  22  3/7/2019  $160,493.79   $936.21   ($54,123.28) 
$107,306.72  23  4/7/2019  $107,306.72   $625.96   ($54,123.28)  $53,809.40  24 
5/7/2019  $53,809.40   $313.89   ($54,123.28)  $0.00                          
           $83,058   $(1,298,959)     

 



 

 

 

Exhibit B

 

Sanghi, Steve   1,000,000  Weber, Charlotte   1,000,000  Bertucci, John 
 150,000  Bertucci, John   150,000  Belluck Family Trust   250,000  Belluck,
David   250,000  Hermen, Scott   200,000  Joseph, Steven   200,000  Atwood,
James   125,000  Blumenthal, Eric   34,000  Brandte, John   20,000  Campbell,
David   100,000  Carlson, LeRoy   100,000  Cespedes, Frank   30,000  Chisholm,
Paul   50,000  Chiu, Chen Xiang   10,000  Columbia (Coghlin, Chris)   50,000 
Conley, Dan   20,000  Conley, Daniel J   10,000  Conneighton, Cliff   50,000 
Cook, Joe   100,000  Cook, Jr. Joe   50,000  Dreschler, David   30,000  Farb,
Tom   20,000  Farb, Tom   30,000  Feldman, Richard   40,000  Feldman, Rick &
Bilus, Frann   30,000  Firth Holdings (Olson, Dave)   100,000  Fried, Eric 
 34,000  Girvan, Brian   50,000  Grabe, William   45,000  Gudonis, Paul 
 100,000  Hsu, Charles (EBO)   10,000  Kempfer, Joel   30,000  Kempfer, Joel 
 20,000  Kirk, Tom   80,000  Londrigan, Tim   50,000  Lurie, Kevin   34,000 
MGC   150,000  O’Grabe, Bill   60,000  OH, James   30,000  Regan, Bill   50,000 
Rollins, David   60,000  Simons, Tom   50,000  Voboril, Ed   50,000  Wei, Jen
Yu   10,000  Wood, Arnold   50,000  Zafonte, Ross   10,000      5,172,000 

 

 



 

 

